From a conviction in the District Court of Burnet County for selling intoxicating liquor, appellant brings this appeal.
The facts are amply sufficient to support the conclusion of the jury and will not be further discussed.
By his first bill of exceptions appellant complains of the overruling of his motion to quash the indictment based on the proposition that to charge a sale of liquor "capable of producing intoxication" does not charge a violation of the law. This question has been decided adversely to appellant's contention. Tucker v. State, 94 Tex.Crim. Rep., 251 S.W. Rep., 1090.
Complaint is also made because the law forbidding the sale of liquor seeks to prevent a person over the age of twenty-five years from obtaining the benefit of a suspended sentence, when charged with a violation of said law. This contention has been decided against appellant in the case of Davis v. State,93 Tex. Crim. 192, 246 S.W. Rep., 395.
By his bills of exception Nos. 2, 4 and 8 appellant complains of matters which he insists were wrongfully brought out in testimony. Each of said bills of exception is qualified by the learned trial judge by a statement that the matters so objected to had been inquired about by the appellant in his direct examination of the witnesses and that the parts so objected to were brought out by the State in rebuttal of and in reply to the direct examination made by appellant. Neither of said bills of exception presents any error in view of the qualification mentioned.
Objection to a witness testifying that said liquor is intoxicating, the objection being upon the ground that the witness had not qualified as an expert, does not seem to this court to be a meritorious objection.
It was not erroneous to refuse the appellant's request for a peremptory instruction of not guilty. The testimony, as stated above, seems ample to support the conviction.
By his bill of exceptions No. 7 appellant complains of a certain witness for the State being permitted to testify that he had seen a container before, which was then shown him and that he had repaired the coil in said container some months prior to this trial, and that he had had a conversation with appellant in regard to repairing said coil. There is nothing in the bill which shows the connection of the evidence thus objected to, and we are unable to appraise the weight of the objection. We can conceive of many conditions which might arise in a case such as this in which this evidence would be very material. We have said in many cases that the mere statement *Page 390 
of grounds of objection by the appellant does not amount to proof of the truth of the facts stated in such objection.
Bill of exceptions No. 9 presents appellant's complaint of the refusal of the learned trial judge to submit to the jury the question of a suspended sentence. It was admitted that appellant was over twenty-five years of age and in such case it is provided by law that the accused shall not be entitled to the benefit of a suspended sentence. Davis v. State, supra.
The argument complained of by appellant contains no abusive language, nor does it evidence the introduction of any statement in the argument regarding the evidence which contained matter not in testimony before the jury. The record is barren of any requested charge asking the jury not to consider such argument. Rainey v. State, 89 Tex.Crim. Rep.; Monroe v. State,89 Tex. Crim. 326.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                       December 12, 1923.